DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 600 and 602.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recites the limitation "light emitters" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 19 fall with parent claim (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al.
Liu et al. (CN 104570353 A) discloses:
Regarding claim 1, a method (i.e. method for color visual display; see abstract, line 1), comprising: projecting a single color illumination light (i.e. light emitted by element 1 in Figure 3) having a first color (i.e. red light; see translation, paragraph 0059, lines 554-555) on a liquid crystal on silicon display device (see translation, paragraph 0056, line 494), thereby obtaining a single color image light having the first color (i.e. red color) from the liquid crystal on silicon display device (Figure 3, element 1); receiving image light (i.e. light emitted by element 13 in Figure 3) having at least a second color (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514) that is different from the first color (i.e. red color) from a display panel (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) that is different from a liquid crystal on silicon display device (Figure 3, element 1); and combining the single color image light and the image light for projection toward an eye (see translation, paragraph 0056, lines 489-492).
Regarding claims 2 and 12, the image light having at least the second color (i.e. blue color) includes light of the second color (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514) and light of a third color (i.e. green color; see translation, paragraph 0056, lines 514-515) that is different from the first color (i.e. red color) and the second color (i.e. blue color).
Regarding claims 3 and 13, the single color illumination light (i.e. light emitted by element 1 in Figure 3) does not include light having the second color (i.e. blue color) or light having the third color (i.e. green color).
Regarding claims 4 and 14, the image light having at least the second color (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514).
Regarding claims 5 and 15, the first color is red (i.e. red light; see translation, paragraph 0059, lines 554-555), the second color is blue (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514), and the third color is green (i.e. green color; see translation, paragraph 0056, lines 514-515).
Regarding claims 6 and 16, the light of the second color (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514) and the light of the third color (i.e. green color; see translation, paragraph 0056, lines 514-515) are received from one or more display panels that include light sources (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) configured to emit the light 
Regarding claims 10 and 20, combining the single color image light (i.e. light emitted by element 1 in Figure 3) and the image light (i.e. light emitted by element 13 in Figure 3) includes coupling the single color image light (i.e. light emitted by element 1 in Figure 3) into a waveguide (Figure 3, element 7) that is optically coupled to the display panel (Figure 3, element 13) that is different from a liquid crystal on silicon display device (Figure 3, element 1).
Regarding claim 11, a device (see optical system illustrated in Figure 3), comprising: a liquid crystal on silicon display device (Figure 3, element 1) configured to receive a single color illumination light (i.e. light emitted by element 1 in Figure 3) having a first color (i.e. red light; see translation, paragraph 0059, lines 554-555) and provide a single color image light (i.e. light emitted by element 1 in Figure 3); a display panel (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) that is different from a liquid crystal on silicon display device (Figure 3, element 1), the display panel (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) configured to provide image light having at least a second color (i.e. blue light emitted by element 13 in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Tuomisto et al.
Liu et al. (CN 104570353 A) teaches the salient features of the present invention as explained above except the light sources configured to emit the light of the second color are micro light emitting diodes configured to emit the light of the second color; and 
Tuomisto et al. (US Pub. No. 2020/0271932 A1) discloses the light sources (Figure 3, elements 120-a, 120-b and 120-c) configured to emit the light of the second color (i.e. blue color; page 4, paragraph 0034, lines 9-10) are micro light emitting diodes (i.e. MicroLED projector; page 1, paragraph 0005, lines 6-8) configured to emit the light of the second color (i.e. blue color; page 4, paragraph 0034, lines 9-10); and the light sources (Figure 3, elements 120-a, 120-b and 120-c) configured to emit the light of the third color (i.e. green color; page 4, paragraph 0034, lines 10-12) are micro light emitting diodes (i.e. MicroLED projector) configured to emit the light of the third color (i.e. green color).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light sources configured to emit the light of the second color are micro light emitting diodes configured to emit the light of the second color; and the light sources configured to emit the light of the third color are micro light emitting diodes configured to emit the light of the third color as shown by Tuomisto et al. in combination with Liu et al.’s invention for the purpose of making a final image visible to the user, wherein the final image is a fully colored image that combines the different monochrome color versions of the image (Tuomisto et al., page 1, paragraph 0005, lines 26-29).

Allowable Subject Matter
Claims 8-9 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. (WO 2018/164914 A2) discloses an electronic device such as a head-mounted display may have a display system that produces images. The display system may have one or more pixel arrays such as liquid- crystal-on-silicon pixel arrays. Images from the display system may be coupled into a waveguide by an input coupler system and may be coupled out of the waveguide in multiple image planes using an output coupler system. The input and output coupler systems may include single couplers, stacks of couplers, and tiled arrays of couplers. Multiplexing techniques such as wavelength multiplexing, polarization multiplexing, time-division multiplexing, multiplexing with image light having different ranges of angular orientations, and/or tunable lens techniques may be used to present images to a user in multiple image planes.
Sato et al. (US Pub. No. 2021/0011295 A1) teaches an optical element that can make the brightness of light emitted from a light guide plate uniform, a light guide element, and an image display device.  The optical element includes a patterned 
Hua et al. (US Pub. No. 2020/0169725 A1) shows a display system having an axis and comprising first and second display layers, and an optical system disposed between said first and second display layers, the optical system configured to form an optical image of a first predefined area of the first display layer on a second predefined area of the second layer.  
Oh (US Pub. No. 2018/0143438 A1) discloses an optical device including a stack of multiple grating structures, each of which includes a plurality of sublayers of liquid crystal material.  Each sublayer of liquid crystal material includes laterally extending repeating units, each formed of a plurality of liquid crystal molecules.  The repeating units of the liquid crystal layers are lateral offset from one another, and defined a tilt angle.  The grating structures forming the stack of grating structure have tilt angles of different magnitudes.  The grating structures may be configured to redirect light of visible or infrared wavelengths.  Advantageously, the different tilt angles of the stack of grating structures allows for highly efficient diffraction of light incident on the grating structures at a wide range of incident angles. 
Popovich et al. (US Pub. No. 2014/0104665 A1) teaches an apparatus for displaying an image, comprising: an input image node configured to provide at least a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
04/22/2021